



COURT OF APPEAL FOR ONTARIO

CITATION: Jones Collombin Investment Counsel Inc. v.
    Collombin, 2017 ONCA 288

DATE: 20170406

DOCKET: C62947

Doherty, MacFarland and Rouleau JJ.A.

BETWEEN

Jones Collombin Investment Counsel Inc. and
    2466043 Ontario Inc.

Plaintiffs (Appellants)

and

Beverley Collombin and David W. Fickel

Defendants (Respondents)

AND BETWEEN

David W. Fickel

Plaintiff by Counterclaim

and

Jones Collombin
    Investment Counsel Inc. and 2466043 Ontario Inc.

Defendants to the Counterclaim

Jaan E. Lilles and Sam Johansen, for the appellants,
    Jones Collombin Investment Counsel Inc.

Allison Buchanan, for the respondent, Beverley Collombin

Paul Le Vay and Carlo Di Carlo, for the respondent,
    David Fickel

Heard:  April 4, 2017

On appeal from the order of Justice Michael A. Penny of
    the Superior Court of Justice, dated October 26, 2016.

APPEAL BOOK ENDORSEMENT

[1]

We cannot accept the appellants submissions.  The trial judge was alive
    to the relevant legal principles. He focused, although not exclusively, on the
    language of the key passage in the agreement.  He did not find the language
    ambiguous, and gave it its plain meaning.  He did so with an appreciation of
    the rest of the provisions and the circumstances giving rise to the agreement. 
    We cannot say that the trial judges interpretation of the provisions (see
    para. 34) is unreasonable.  Absent an error in law, our inquiry can go no
    further.

[2]

The appeal is dismissed.  Costs to the respondent in the amount of
    $20,000 all in.


